El Juez Pbbisidente Se. Hernández,
emitió la opinión del tribunal.
Se trata de una acción ejercitada originariamente ante la Corte Municipal de Guayama, de que después conoció en grado de apelación y mediante juicio de novo ,1a corte del distrito del mismo nombre, sobre cobro de un pagaré.
El pagaré de que se trata dice así:
“Por $454.71 Cy. — Debo y pagaré a don Enrique Amy Rarnú o' a su orden, la cantidad de cuatrocientos cincuenta y cuatro dollars con setenta y dos centavos, importe de provisiones y efectivo tomados en su establecimiento a mi entera satisfacción, que me comprometo a pagar el día 31 de julio del corriente año, obligando al fiel cumpli-miento de este documento todos mis bienes habidos y por haber y renunciando al fuero de vecindad, domicilio y cuantas leyes pudieran favorecerme. — Guayama, P. R., 29 de abril de 1918. — (f) Antero Aponte. — Como fiador y principal pagador: Raf. Palés Díaz.”
La acción ha sido dirigida por Enrique Amy Rarnú, de-mandante, contra Antero Aponte, Elisa Dalmau por sí y como madre con patria potestad sobre su hijo menor, Jorge Rafael Palés Dalmau, e Isolina Díaz de Palés, por sí y como madre con patria potestad sobre sus menores hijos Carlos y Rafael Palés Díaz, demandados, y en la demanda, que ha sido jurada, su fecha 23 de noviembre de 1918, alega el de-mandante : que el demandado Antero Aponte tomó al deman-dante con fecha 29 de abril de 1918 en provisiones y en dinero, de su establecimiento, la suma de $454.72, por la que sus-cribió a su favor el pagaré transcrito, garantizando el pago como fiador solidario Rafael Palés Díaz; que al vencer el documento en 31 de julio de 1918, el demandado Antero Aponte pagó a cuenta del mismo la suma de $54.72, que-dando en descubierto la cantidad de $400; que Rafael Palés, fué casado en primeras nupcias con la demandada Elisa Dal-mau de la que tuvo un hijo que es el menor Jorge Rafael Palés Dalmau, y en segundas nupcias con la otra demandada Isolina Díaz de Palés, en la que procreó dos hijos que son *147los menores Carlos y Rafael Palés Díaz, quienes están bajo la patria potestad de sus respectivas madres, habiendo fa-llecido su padre Rafael Palés en la ciudad de G-uayama, sin que se exprese la fecha de su muerte, pero con anterioridad al vencimiento de la obligación; y que el demandante se ha dirigido a los demandados, sucesores de Rafael Palés, en requerimiento de pago sin resultado alguno.
La demanda concluye con la súplica de que se dicte sen-tencia condenando a los demandados a pagar solidariamente al demandante la suma de $400 con los intereses desde la fecha de la demanda y las costas del litigio.
Los demandados, con excepción de Antero Aponte, opu-sieron a la demanda como excepciones previas, la insuficiencia de hechos determinantes de una causa de acción en cuanto a ellos y de indebida acumulación de partes demandadas, por el fundamento de que en la demanda no se alega que los de-mandados excepcionantes sean los únicos que componen la su-cesión de Rafael Palés ni que ellos recibieran bienes de su causante con o sin beneficio de inventario, apareciendo ade-más de la misma faz de la demanda que la obligación nacida de la fianza está extinguida y que ella no contiene alegación alguna en virtud de la cual la demandada Elisa Dalmau venga obligada por su propio derecho a responder de la fianza.
Las excepciones fueron desestimadas por orden de 28 de abril de 1919, concediéndose a las partes demandadas com-parecientes diez días para contestar la demanda, y al im-pugnarla en su contestación alegan como materia nueva, que Rafael Palés en la época de su fallecimiento y aún antes de su muerte carecía de toda clase de bienes, sin dejar herencia que hayan adido o que pudieran adir sus herederos y que los demandados no han recibido bienes de ninguna clase del difunto por vía de herencia.
Contra el demandado Antero Aponte se había dictado sentencia en la Corte Municipal de G-uayama el 22 de enero de 1919, condenándolo en rebeldía a pagar al demandante la *148suma de $400 reclamados en la demanda y las costas que se cansaran en el litigio, sin qne esa sentencia fuera apelada para ante la Corte de Distrito de Guayama.
Al celebrarse el juicio con asistencia de los otros deman-dados y del demandante, la demandada Isolina Díaz de Pa-lés solicitó se le eliminara de la demanda en el carácter de cónyuge viuda en que había sido demandada por no haber derecho ni causa alguna de acción contra ella bajo el expre-sado carácter, quedando como demandada solamente en el carácter de representante de sus menores hijos. Esa moción fué desestimada sin perjuicio de que Isolina Díaz pudiera alegar la misma razón para que se desestimara la demanda en contra de ella en el concepto de cónyuge viuda de Eafael Palés.
La parte demandante propuso pruebas. Los demandados no lo hicieron. Y la corte dictó sentencia en 18 de diciembre de 1919 condenando a los demandados como herederos y su-cesores de Eafael Palés a que abonen y paguen al deman-dante la suma de $400, resto del montante del pagaré, con más los intereses legales desde la interposición de la demanda, costas y desembolsos, de cuya sentencia apelaron para ante esta Corte Suprema.
Los ejes cardinales sobre que principalmente gira el re-curso de apelación son dos, a saber:
1º. Que la corte cometió error al desestimar las excep-ciones de que los hechos alegados en la demanda no deter-minan una causa de acción en contra de los demandados-ape-lantes por falta de alegación de que hubieran aceptado la herencia de Eafael Palés, con o sin beneficio de inventario, y de que Palés hubiera dejado bienes sobre los cuales pudiera recaer aceptación alguna expresa o presunta, por cuya misma razón, también erró la corte al desestimar la excepción de indebida acumulación de partes, pues solamente debió ser traído al juicio Antero Aponte.
*1492º. Que la corte también erró al pronunciar sentencia contra los demandados y especialmente contra las demandadas Elisa Dalm.au e Isolina Díaz a quienes bajo concepto alguno podría afectar la responsabilidad del fiador Rafael Palés por sí o en concepto de esposas de dicho Rafael Palés.
Los menores Jorge Rafael Palés Dalmau y Carlos y Rafael Palés Díaz como hijos de Rafael Palés, son herederos nece-sarios del mismo, y en tal concepto le sucedieron por el he-cho solo de su muerte en todos sus derechos y obligaciones según los artículos 684 (a), 665 y 669, del Código Civil.
Indudablemente que si los herederos no aceptan o repu-dian la herencia de su causante no le suceden en todos sus derechos y obligaciones; pero de ese principio no puede de-rivarse la consecuencia de que el demandante que trata de exigir a los herederos las responsabilidades de, su causante, deba alegar en su demanda que ellos han aceptado la he-rencia.
Al demandante sólo incumbe alegar la condición de here-deros de los demandados, pues como sostiene un ilustrado comentarista del Código Civil, Robles Pozo:
“A partir del fallecimiento del causante, la sustitución de éste por heredero o causa-habiente es simultánea, sin que sea necesario la acep-tación, porque ésta se presupone siempre como consecuencia de la sucesión, equivaliendo la repudiación por el heredero: a la renuncia de un derecho que ya se tiene o se posee y de una representación ad-quirida que se abandona y se rechaza o se condiciona al aceptarla ostensiblemente con arreglo a las facultades concedidas por derecho. ’ ’
La no aceptación de la herencia es una excepción que favorece a los herederos para que se les exima del cumpli-miento de las obligaciones en que suceden al difunto por el solo hecho de su muerte, y como excepción es una cues-tión de defensa que corresponde alegar a los demandados. Dapena v. Sucesión Dominicci, 12 D. P. R. 66.
El Tribunal Supremo de España en dos de marzo de 1896, Jurisprudencia Civil, tomo 79, 414, al resolver un recurso de *150casación contra sentencia en que unos menores representa-dos por su madre fueron condenados al pago de dinero, en cuyo recurso se alegaba como motivo legal la infracción de los artículos 922 y 1005 del Código Civil Español, resolvió que ninguno de los artículos citados eran aplicables al caso porque los recurrentes condenados al pago de la deuda con-traída por su padre eran herederos necesarios del mismo y no se había indicado y tratado de probar que hubieran re-nunciado a la herencia ni siquiera que la hubieran adido con limitación alguna.
El presente caso es análogo al anterior y se rije por la misma doctrina que dejamos, expuesta.
La corte por tanto no cometió error al estimar que los hechos alegados en la demanda determinan una causa de acción. Esa "causa de acción existe contra los menores de-mandados por el hecho de ser sucesores de Rafael Palés y no ■ ser necesaria en la demanda alegación alguna de acep-tación de herencia según alegan los recurrentes.
También existe la misma causa de acción contra la viuda Isolina Díaz de Palés. La obligación de fianza fué contraída por Rafael Palés en 29 de abril de 1918 para garantir el pago de una deuda que había de vencer en 31 de julio del mismo año y próximamente cuatro meses después o sea en 23 de noviembre fué radicada la demanda en la cual se alega que Rafael Palés fué casado en segundas, nupcias con Iso-lina Díaz y que había dejado dos hijos procreados con ella. Siendo ello así, la obligación de fianza fué contraída por Rafael Palés durante la sociedad legal de gananciales con Isolina Díaz y esa obligación afectaba a dicha sociedad cuya liquidación no aparece haberse intentado. La acción de co-bro ha sido por tanto bien dirigida contra Isolina Díaz por propio derecho y contra los menores Carlos y Rafael Palés Díaz, pues era parte interesada en el pleito tanto en el con-cepto de heredera usufructuaria de su difunto esposo como *151en el concepto de partícipe de la sociedad de gananciales a la qne había de afectar el pago de la denda. Véanse nues-tras decisiones en los casos de Muñoz v. El Registrador de Humacao, 26 D. P. R. 779 y Miranda y. El Registrador de San Juan, 28 D. P. R. 394.
No sucede lo propio con la demandada Elisa Dalmau, pri-mera esposa qne fné de Rafael Palés, en cnanto lia sido de-mandada por derecho propio, pnes ella no tenía qne responder de la denda contraída por Palés cuando no existía entre ella y Palés sociedad legal de gananciales. La corte cometió error al desestimar en cnanto a Elisa Dalmau las excepcio-nes de falta de hechos determinantes de nna cansa de acción y de indebida acnmnlación de partes.
También alega la parte apelante qne la obligación de fianza ha sido extinguida con sujeción al artículo 1752 del Código Civil por haber concedido el acreedor al deudor prórroga para el pago sin el consentimiento del fiador; pero las razo-nes en que pudiera fundarse semejante alegación o sean la de haberse satisfecho por el deudor Antero Aponte al venci-miento de la obligación una parte de ella y el haberse demo-rado algunos meses la reclamación judicial de pago no jus-tifican la aplicación del precepto legal indicado toda vez que ellas.no muestran la existencia de prórroga alguna por el acreedor Amy al deudor Aponte.
La otra alegación que también se hace de pago de la deuda no se hizo en tiempo oportuno al contestar la demanda y no merece consideración.
Las consideraciones expuestas, teniendo en cuenta que sobre la autenticidad del pagaré y existencia de la deuda no existe duda alguna nos llevan a la conclusión de que la sen-tencia apelada se ajusta a derecho y a las pruebas menos en cuanto se refiere a Elisa Dalmau.
La cuestión única a resolver es la de obligación de pago por los demandados y esa es la que resolvemos. La relativa *152a bienes sobre los cuales deba ejecutarse la sentencia es ajena al presente recurso y no bay base para tratarla por falta de prueba de si Rafael Palés Díaz dejó o no bienes de fortuna. .
Es de confirmarse la sentencia apelada en cuanto afecta a la viuda Isolina Díaz y a los menores Jorge Rafael Palés Dalmau y Carlos y Rafael Palés Díaz y revocarse en cuanto se refiere a Elisa Dalmau, la cual debe ser absuelta de la demanda.

Confirmada la sentencia apelada, excepto en cuanto a la demandada Dalmau, la cuál se absuelve de la demanda.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutchison.